PER CURIAM.


Attorney medical incapacity proceeding; attorney’s license to practice laiv suspended.

On June 24, 1983, the Board of Attorneys Professional Responsibility (Board), pursuant to SCR 22.27(2) (a), filed a petition alleging that Michael Scott Cisney, an attorney licensed to practice law in Wisconsin since 1971 and who practices in Minocqua, suffers from a medical incapacity which has caused him to engage in unprofessional conduct. Together with the petition there was filed a stipulation entered into on June 14, 1983, by the respondent, counsel for the respondent and Board counsel by the terms of which it was agreed that the respondent’s medical incapacity constitutes a danger to the interest of clients and the public and requires the suspension of his license to practice law for a period of six months and that the respondent not resume the practice of law until reinstated by order of the court.
It Is Ordered that the license of Michael Scott Cisney to practice law in Wisconsin is suspended for reason of medical incapacity, effective the date of this order and until further order of the court.
Steinmetz, J., took no part.